The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 28, 2015

                                       No. 04-15-00344-CR

                                  Juan Ruben Sanchez CERDA,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 14-CRS-372
                       Honorable J.R. "Bobby" Flores, Judge Presiding

                                         ORDER
        The reporter’s record was originally due June 22, 2015; however, the court granted the
reporter, Jessie Salazar, an extension of time until July 22, 2015 to file the record. Salazar has
filed another motion for extension of time, asking for an additional twenty-one days to file the
record.

        We grant the motion and order Salazar to file the record by August 12, 2015. Salazar is
advised that the court will not grant a further extension of time unless she (1) establishes there
are extraordinary circumstances that prevent her from timely filing the record, (2) advises the
court of what efforts have been expended to prepare the record and the status of completion, and
(3) provides the court reasonable assurance the record will be completed and filed by the
requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court